                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:20-cv-00507-MR

WALTER TIMOTHY GAUSE,       )
                            )
              Plaintiff,    )
                            )
vs.                         )
                            )
                            )                   ORDER
                            )
ERIC HOOKS, et al.,         )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Amended Complaint [Doc. 6], filed under 42 U.S.C. § 1983. See 28 U.S.C.

§§ 1915(e)(2); 1915A. Plaintiff is proceeding in forma pauperis. [Docs. 2,

8].

I.    BACKGROUND

      Pro se Plaintiff Walter Timothy Gause (“Plaintiff”) is a prisoner of the

State of North Carolina currently incarcerated at Marion Correctional

Institution in Marion, North Carolina.    On February 20, 2014, he was

convicted by a jury in Mecklenburg County Superior Court of robbery with a

dangerous weapon, assault with a deadly weapon inflicting serious injury,

and conspiracy to commit robbery with a dangerous weapon.            State v.



        Case 3:20-cv-00507-MR Document 9 Filed 10/26/20 Page 1 of 10
Gause, 772 S.E.2d 265, 2015 WL 1529828, at *1-2 (N.C. Ct. App.)

(unpublished), disc. rev. denied, 776 S.E.2d 858 (2015) (Mem.).                On

February 21, 2014, the trial court sentenced Petitioner to consecutive active

sentences of 146 to 185 months’ imprisonment for robbery with a dangerous

weapon and conspiracy and 59 to 80 months’ imprisonment for assault with

a deadly weapon inflicting serious injury. Id. at *2.

      Petitioner directly appealed to the North Carolina Court of Appeals,

which affirmed Petitioner’s conviction and sentence, but vacated the trial

court’s order on restitution and remanded for further proceedings on that

issue. Id. at *7. Petitioner filed a petition for discretionary review in the North

Carolina Supreme Court, which was denied. State v. Gause, 776 S.E.2d

858 (N.C. 2015) (Mem). Thereafter, Petitioner filed a pro se motion for

appropriate relief in Mecklenburg County Superior Court, which was denied.

[Civil Case No. 3:16-cv-631-FDW, Doc. 49 at 3]. Petitioner filed a pro se

petition for writ of certiorari in the North Carolina Court of Appeals, which was

denied. [Id.].

      On August 23, 2016, Petitioner filed a Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 in this Court, attacking his state

conviction and sentence. [Id., Docs. 1, 9]. After the Respondent answered

and moved for summary judgment and Petitioner “inundated the Court with


                                         2

        Case 3:20-cv-00507-MR Document 9 Filed 10/26/20 Page 2 of 10
letters, motions, and other miscellaneous filings,” the Court granted

summary judgment for Respondent. [Id., Doc. 49 at 3, 20]. On June 2, 2020,

Petitioner filed another habeas petition under § 2254 with this Court, again

attacking his state court convictions and sentence. [Civil Case No. 3:20-cv-

00306-MR, Doc. 1]. It remains pending.

       Plaintiff filed the instant action on September 11, 2020, pursuant to 42

U.S.C. § 1983. [Doc. 1]. Thereafter, Plaintiff filed a “Motion Amend and

Construe” [Doc. 6], which the Court will construe as an Amended Complaint.

See Fed. R. Civ. P. 15(a)(1). Construing Plaintiff’s Amended Complaint

liberally and giving Plaintiff the benefit of every reasonable inference, it

appears he intended to name the State of North Carolina, the North Carolina

General Assembly, the “Indigent Defendant Commission,”1 Erik Hooks,

identified as the Secretary of the North Carolina Department of Public Safety;

and the North Carolina Prisoner Legal Services, Inc. (NCPLS) as Defendants

in this matter. [See Doc. 6].

       Plaintiff alleges that he has been deprived access to the Courts by

“state lawmakers and agency,” to “legal case law or law library and either



1 Plaintiff is likely referring to the N.C. Office of Indigent Defense Services (IDS Office)
Commission, which the state-created governing body of the IDS Office that operates
within the North Carolina Judicial Branch. The IDS Office oversees the provision of legal
representation to indigent defendants and other entitled to counsel under North Carolina
law.
                                             3

         Case 3:20-cv-00507-MR Document 9 Filed 10/26/20 Page 3 of 10
papers,” and to the assistance of an attorney. [Id. at 1, 2]. Plaintiff’s criminal

conviction is illegal and unconstitutional, as having been “created by state

and agency,” namely by the NCPLS, the Indigent Defense Commission, and

the General Assembly. [Id. at 2]. The NCPLS has repeatedly declined to

assist Plaintiff in redressing his constitutional injury, alleging that Plaintiff’s

claims do not have merit and/or that it does not have the budget to represent

Plaintiff. [Id. at 3]. Further, Plaintiff continues to be injured because he has

been unable to challenge his conviction through a habeas petition. [Id.].

      Plaintiff does not identify any particular injury other than his vague

references to “denial of access to Court for redress,” his “unconstitutional

illegal conviction,” “actual legal, personal injury by not be[ing] able to

challenge his conviction,” and “injustice” for not having “legal case law or [a]

law library.” [Id. at 2].

      Plaintiff seeks injunctive, declaratory, “ancillary,” and monetary relief,

including punitive damages, exoneration, that his conviction and sentence

be vacated, dismissal of his criminal indictment, and to “terminate

prosecution.” [Id. at 4]. Plaintiff also wants to “re-litigate” his habeas action

under 28 U.S.C. § 2254 that he previously brought in Civil Case No. 3:20-cv-

306. [Id. at 6].




                                         4

         Case 3:20-cv-00507-MR Document 9 Filed 10/26/20 Page 4 of 10
II.   STANDARD OF REVIEW

      The Court must review Plaintiff’s Complaint to determine whether it is

subject to dismissal on the grounds that it is “frivolous or malicious [or] fails

to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2).

Furthermore, § 1915A requires an initial review of a “complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer

or employee of a governmental entity,” and the court must identify cognizable

claims or dismiss the complaint, or any portion of the complaint, if the

complaint is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A.

      In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).


                                        5

          Case 3:20-cv-00507-MR Document 9 Filed 10/26/20 Page 5 of 10
III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). Although

Plaintiff does not allege which constitutional right he believes was violated,

his allegations implicate the First Amendment, which guarantees the right of

access to the courts.

       A.   State and State Agency Defendants

       Neither the State of North Carolina nor its agencies constitute

“persons” subject to suit under Section 1983. Will v. Mich. Dep’t of State

Police, 491 U.S. 58 (1989). Furthermore, the Eleventh Amendment bars

Plaintiff’s suit for monetary damages against the State of North Carolina and

its various agencies. See Ballenger v. Owens, 352 F.3d 842, 844-45 (4th

Cir. 2003). As such, The State of North Carolina, the North Carolina General

Assembly, and the “Indigent Defense Services” are dismissed as Defendants

in this matter. Furthermore, any other state agencies Plaintiff intended to

name as a Defendant would be similarly dismissed.




                                      6

         Case 3:20-cv-00507-MR Document 9 Filed 10/26/20 Page 6 of 10
      B.    NCPLS

      NCPLS is a non-profit, legal services program that provides limited civil

representation to North Carolina inmates. See Smith v. Bounds, 657 F.

Supp. 1327, 1328 n.1 (E.D.N.C. 1986), aff’d, 813 F.2d 1299 (4th Cir. 1987).

“NCPLS and its attorneys are not state actors amenable to suit under 42

U.S.C. § 1983.” Bryant v. N.C. Prisoner Legal Servs., Inc., 1 F.3d 1232,

1993 WL 291448, at *1 (4th Cir. Aug. 2, 1993). Because the NCPLS does

not act under color of state law for purposes of § 1983, it is not subject to suit

thereunder and Plaintiff’s claim against it fails initial review.

      C.    Defendants Hooks

      Plaintiff makes no allegations against Defendant Hooks, who is the

Secretary of the NCDPS. While it is possible that Plaintiff intended to link his

alleged lack of access to a law library or “legal case law” to Defendant Hooks,

he has not does so. Even if Plaintiff had made such allegations, he would

have nonetheless failed to state a claim against Defendant Hooks.

      The Supreme Court stated in Bounds v. Smith, 430 U.S. 817 (1977),

that prisoners must have meaningful access to the courts. The “meaningful

access” referred to in Bounds does not, however, entitle a plaintiff to total or

unlimited access.     See Moore v. Gray, No. 5:04-CT-918-FL, 2005 WL

3448047, at *1 (E.D.N.C. Jan. 26, 2005), aff’d, 133 Fed. App’x 913 (4th Cir.


                                         7

        Case 3:20-cv-00507-MR Document 9 Filed 10/26/20 Page 7 of 10
2005) (unpublished) (citation omitted). The right of access to the courts only

requires that prisoners have the capability of bringing challenges to

sentences or conditions of confinement. See Lewis v. Casey, 518 U.S. 343,

356-57 (1996). Moreover, as a jurisdictional requirement flowing from the

standing doctrine, the prisoner must allege an actual injury. See id. at 349.

“Actual injury” is prejudice with respect to contemplated or existing litigation,

such as the inability to meet a filing deadline or present a non-frivolous claim.

See id. A plaintiff’s “[f]ailure to show that a ‘nonfrivolous legal claim has been

frustrated’ is fatal to his Bounds claim.” Alvarez v. Hill, 518 F.3d 1152, 1155

n.1 (9th Cir. 2008) (quoting Casey, 518 U.S. at 353).

      Furthermore, to succeed on a denial of access to courts claim, the

inmate must “demonstrate that the alleged shortcomings in the [prison]

library or legal assistance program hindered his efforts to pursue a legal

claim.” Lewis v. Casey, 518 U.S. 343, 351 (1996). For example, meaningful

access to courts is denied when an inmate is not permitted to prepare a

petition or complaint.    See Wrenn v. Freeman, 894 F. Supp. 244, 248

(E.D.N.C. 1995) (citing Wolff v. McDonnell, 418 U.S. 539, 576 (1974)).

      Here, Plaintiff’s complaint demonstrates that he has repeatedly

accessed the courts since his conviction in 2014 and that he has been

allowed to prepare and file petitions, complaints, and many other documents,


                                        8

        Case 3:20-cv-00507-MR Document 9 Filed 10/26/20 Page 8 of 10
relevant or not. Although his efforts have proven unsuccessful, his access

has been unimpeded. Further, other than a bare, vague assertion, Plaintiff

has not alleged that a nonfrivolous legal claim has been frustrated, which is

fatal to a Bounds claim. As such, even if Plaintiff had connected Defendant

Hooks to the alleged denial of access to the Courts, Plaintiff would have

nonetheless failed to state a claim against him.

      In sum, because Plaintiff has failed to state a claim against any

Defendant in this matter and because amendment would be futile, the Court

will dismiss Plaintiff’s Amended Complaint with prejudice.

IV.   CONCLUSION

      In sum, Plaintiff has failed to state a claim upon which relief may be

granted under § 1983 against any Defendant. Because amendment of

Plaintiff’s Amended Complaint would be futile, the Court will dismiss it with

prejudice.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s Amended Complaint

[Doc. 6] is DISMISSED WITH PREJUDICE for failure to state a claim.

      The Clerk is instructed to terminate this action.




                                       9

        Case 3:20-cv-00507-MR Document 9 Filed 10/26/20 Page 9 of 10
IT IS SO ORDERED.


                   Signed: October 26, 2020




                                   10

 Case 3:20-cv-00507-MR Document 9 Filed 10/26/20 Page 10 of 10
